          Case 1:19-cv-02521-SAG Document 518 Filed 09/13/21 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND


        CHAMBERS OF                                                             101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                       BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                           (410) 962-7780
                                                                                     Fax (410) 962-1812




                                                      September 13, 2021

 LETTER TO COUNSEL

         RE:     Jien, et al. v. Perdue Farms, Inc., et al.,
                 Case No. SAG-19-2521

 Dear Counsel:

         A continuation of today’s telephonic hearing has been scheduled for September 14, 2021
 at 10:00 a.m. Please use the following numbers to call in to the conference:

         USA Toll-Free: 877-336-1280
         Access Code: 8324569

        Despite the informal nature of this letter, it is an Order of the Court, and shall be docketed
 accordingly.


                                                      Sincerely yours,

                                                                 /s/

                                                      Stephanie A. Gallagher
                                                      United States District Judge
